             Case
           Case    1:09-md-02013-PAC
                1:91-cr-00083-JFK    Document
                                  Document    57 Filed
                                           32 Filed      09/30/10
                                                    10/14/20  PagePage
                                                                   1 of 91 of 45

                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #: _________________
------------------------------------X                                     DATE FILED: 10/14/2020
   UNITED
UNITED         STATES
          STATES      OF DISTRICT
                            AMERICA COURT                     :
   SOUTHERN DISTRICT OF NEW YORK                              :
   -----------------------------------------------------------x
       -against-                                              :             No. 91 Cr. 83 (JFK)
   In re FANNIE MAE 2008 SECURITIES                           ::            08 Civ. 7831 (PAC)
   LITIGATION
DOMINGO     PIMENTEL,                                         ::            09 MD   2013 (PAC)
                                                                               OPINION     & ORDER
                                                              ::
                                 Defendant.                   ::            OPINION & ORDER
   -----------------------------------------------------------x
------------------------------------X
APPEARANCES

FOR HONORABLE
     DEFENDANT PAUL
               DOMINGO  PIMENTEL:
                    A. CROTTY, United States District Judge:
      Pro Se

FOR THE UNITED STATES OF AMERICA:        BACKGROUND1
     Kaylan E. Lasky
     U.S.The
           ATTORNEY’S        OFFICE
             early years of this decadeFOR
                                        saw aTHE
                                              boomSOUTHERN    DISTRICT
                                                   in home financing which OF
                                                                           was NEW
                                                                               fueled,YORK
                                                                                       among
JOHN F. KEENAN, United States District Judge:
   other things, by low interest rates and lax credit conditions. New lending instruments, such as
       Before the Court is a pro se motion by Defendant Domingo
     subprime mortgages (high credit risk loans) and Alt-A mortgages (low-documentation loans)
Pimentel seeking a sentence reduction due to Pimentel’s age (he
   kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
is 67), preexisting medical conditions, and the COVID-19
   assumption that the market would continue to rise and that refinancing options would always be
pandemic. Pimentel brings the motion pursuant to the First Step
   available in the future. Lending discipline was lacking in the system. Mortgage originators did
Act, 18 U.S.C. § 3582(c)(1)(A) (“the Act”), commonly known as
   not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
the compassionate release statute. The Government opposes
   originators sold their loans into the secondary mortgage market, often as securitized packages
Pimentel’s motion as procedurally barred because he did not
   known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
satisfy the Act’s administrative exhaustion requirements before
          But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
seeking judicial intervention, and substantively meritless
   and home prices began to fall. In light of the changing housing market, banks modified their
because Pimentel’s medical conditions, the circumstances of his
   lending practices and became unwilling to refinance home mortgages without refinancing.
incarceration, and the 18 U.S.C. § 3553(a) sentencing factors do

not 1 warrant a modification to his term of imprisonment.                                           For the
      Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
     dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.
reasons set forth below, Pimentel’s motion is DENIED.


                                                        1     1
      Case 1:91-cr-00083-JFK Document 32 Filed 10/14/20 Page 2 of 9



     I.   Background

     Unless otherwise noted, the following is taken from the

materials the parties submitted and the Court’s 1998 decision

denying Pimentel’s request for habeas relief pursuant to 28

U.S.C. § 2255. See Pimentel v. United States, No. 91 Cr. 83

(JFK), 1998 WL 50142 (S.D.N.Y. Feb. 9, 1998).        In ruling on

Pimentel’s compassionate release request, the Court has

considered the arguments advanced in Pimentel’s pro se motion,

(ECF No. 27), the Government’s opposition, (ECF No. 30), and

Pimentel’s reply, (ECF No. 31).

     On August 2, 1991, Pimentel was convicted by a jury of (1)

interfering with the federally protected activities of a

government informant by killing him, in violation of 18 U.S.C. §

245(b)(1)(B) (“Count I”); (2) retaliating against the same

informant by killing him, in violation of 18 U.S.C. § 1513(a)(2)

(“Count II”); and (3) bail jumping, in violation of 18 U.S.C. §

3146 (“Count III”). See Pimentel, 1998 WL 50142, at *1.

     The charges stemmed from Pimentel’s brutal murder of Juan

Andres Guerrero-Gonzalez, an informant for the Secret Service

who identified Pimentel and his common-law wife, Ronna Deziel,

as potential sources of counterfeit currency. See id.          Pimentel

and Deziel were arrested in August 1988, during which the Secret

Service recovered approximately $105,000 in counterfeit currency

from the trunk of Pimentel’s car. See id.       Pimentel and Deziel


                                   2
      Case 1:91-cr-00083-JFK Document 32 Filed 10/14/20 Page 3 of 9



were released on bail in September 1988, and on November 1,

1988, they both pleaded guilty to dealing in counterfeit

obligations of the United States, in violation of 18 U.S.C. §

473. See id.   Following their guilty pleas, Pimentel and Deziel

were continued on bail and were ordered to appear for sentencing

in January 1989. See id.

     On November 2, 1988—the day after they pleaded guilty—

Pimentel and Deziel traveled to a neighborhood in the Bronx

where relatives of Pimentel lived and where the two often

visited before their arrest on the counterfeiting charges. See

id. at *2.   That afternoon, Pimentel saw Guerrero-Gonzalez

talking with an individual in front of a building. See id.

Pimentel retrieved a baseball bat from the trunk of another

person’s car and, in front of at least two witnesses, ran up

behind Guerrero-Gonzalez, took up a batter’s stance, and struck

Guerrero-Gonzalez in the back of the head with the bat.          See id.

at *2, *3.   Guerrero-Gonzalez fell to the ground, his hands

never leaving his pockets, after which Pimentel stood over his

body and continued to hit his head with the bat approximately

15–20 more times. See id. at *3.       Pimentel fled, and that

evening he and Deziel took a bus from Manhattan to Rhode Island.

See id. at *2, *3.   Guerrero-Gonzalez was pronounced dead;

virtually every bone in his face and skull had been shattered by

the beating. See id. at *3.     On June 22, 1990, Pimentel was


                                   3
        Case 1:91-cr-00083-JFK Document 32 Filed 10/14/20 Page 4 of 9



located and arrested by Secret Service agents in San Juan,

Puerto Rico. See id.

       On December 5, 1991, the Court sentenced Pimentel to life

imprisonment on Count I, and to a concurrent term of ten years’

imprisonment on Count II. See id. at *1.         On Count III, the

Court sentenced Pimentel to fifteen months’ imprisonment, to run

consecutively to the sentences imposed on Counts I and II. See

id.    To date, Pimentel has served approximately 30 years of his

life sentence.

       On June 8, 2020, Pimentel, proceeding pro se, filed a

motion requesting a reduction in sentence and his immediate

compassionate release due to the COVID-19 pandemic.           (ECF No.

27.)    Pimentel’s motion explained that he suffered from a

variety of medical conditions, including hyperlipidemia (high

cholesterol) and bradycardia (slow heartbeat), and he was deeply

worried about his health should he contract the virus.            On June

9, 2020, the Court ordered the Government to respond, and on

June 23, 2020, the Government opposed Pimentel’s request on the

grounds that he had failed to first seek compassionate release

from the Warden of his facility and, even if he had, no

compelling and extraordinary reasons support his release, which

would be inappropriate under the sentencing factors set forth in

18 U.S.C. § 3553(a).      (ECF No. 30.)    Pimentel submitted a reply

brief on August 5, 2020.      (ECF No. 31.)


                                     4
      Case 1:91-cr-00083-JFK Document 32 Filed 10/14/20 Page 5 of 9



     II.   Discussion

           A.    Legal Standard

     18 U.S.C. § 3582(c)(1)(A) allows a court to modify a term

of imprisonment “upon motion of the defendant” provided the

defendant has exhausted certain administrative requirements. 18

U.S.C. § 3582(c)(1)(A).    Under these circumstances, a court may

reduce the defendant’s sentence if it finds that “extraordinary

and compelling reasons warrant such a reduction” and “such a

reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i).          In doing

so, the Court must also consider “the factors set forth in [18

U.S.C. §] 3553(a) to the extent that they are applicable.” Id. §

3582(c)(1)(A).    “Application of the § 3553(a) factors requires

an assessment of whether the relevant factors ‘outweigh the

“extraordinary and compelling reasons” warranting compassionate

release . . . [and] whether compassionate release would

undermine the goals of the original sentence.’” United States v.

Daugerdas, --- F. Supp. 3d ---, No. 09 Cr. 581 (WHP), 2020 WL

2097653, at *4 (S.D.N.Y. May 1, 2020) (alterations in original)

(quoting United States v. Ebbers, 432 F. Supp. 3d 421, 430–31

(S.D.N.Y. 2020)).

     The Second Circuit recently ruled that the policy statement

issued by the U.S. Sentencing Commission pertaining to

compassionate release, section 1B1.13 of the Sentencing


                                   5
      Case 1:91-cr-00083-JFK Document 32 Filed 10/14/20 Page 6 of 9



Guidelines, “is not ‘applicable’ to compassionate release

motions brought by defendants,” and “cannot constrain district

courts’ discretion to consider whether any reasons are

extraordinary and compelling.” United States v. Brooker, ---

F.3d ---, No. 19-3218-CR, 2020 WL 5739712, at *6 (2d Cir. Sept.

25, 2020).    Accordingly,

     when assessing a motion brought directly by an
     imprisoned person rather than by the BOP, the Court is
     constrained neither by [§] 1B1.13’s enumeration of
     extraordinary and compelling reasons, nor by its
     freestanding requirement that the defendant seeking
     release not pose any danger to the community. Rather,
     the Court may “consider the full slate of extraordinary
     and compelling reasons that an imprisoned person might
     bring before [it] in motions for compassionate release.”
     However, even if such reasons are present, the Court
     must also assure itself that release is consistent with
     “the factors set forth in section 3553(a) to the extent
     that they are applicable.”

United States v. Harris, No. 15 Cr. 445 (PAE), 2020 WL 5801051,

at *2 (S.D.N.Y. Sept. 29, 2020) (footnote and internal citations

omitted).    “[P]ro se litigants generally are entitled to a

liberal construction of their pleadings, which should be read

‘to raise the strongest arguments that they suggest.’” Green v.

United States, 260 F.3d 78, 83 (2d Cir. 2001) (quoting Graham v.

Henderson, 89 F.3d 75, 79 (2d Cir. 1996)).

            B.   Analysis

     The Court is sympathetic to the heightened risk certain

individuals face from COVID-19. See People at Increased Risk,

Ctrs. for Disease Control & Prevention,


                                   6
         Case 1:91-cr-00083-JFK Document 32 Filed 10/14/20 Page 7 of 9



https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/index.html (last visited October 13, 2020); see also

United States v. Park, --- F. Supp. 3d ---, No. 16 Cr. 473 (RA),

2020 WL 1970603, at *2 (S.D.N.Y. Apr. 24, 2020) (“The nature of

prisons—crowded, with shared sleeping spaces and common areas,

and often with limited access to medical assistance and hygienic

products—put those incarcerated inside a facility with an

outbreak at heightened risk.”) (collecting sources).             And, on at

least one occasion, it has ruled that the threat posed by the

COVID-19 pandemic to a medically “high-risk” individual

constitutes “extraordinary and compelling reasons” to warrant

immediate compassionate release. See United States v. Smith, 454

F. Supp. 3d 310, 315 (S.D.N.Y. 2020) (granting release to non-

violent 62-year-old with multiple physical ailments); but see

United    States v. Seshan, No. 14 Cr. 620 (JFK), 2020 WL 2215458,

at *4 (S.D.N.Y. May 6, 2020) (denying release to 47-year-old

despite his “end-stage renal failure and hypertension” and the

threat of COVID-19 because, inter alia, defendant had a history

of violence and granting the motion would disserve important

3553(a) sentencing factors).

     Nevertheless, in this case, even if Pimentel could

demonstrate administrative exhaustion and that his age, health

risks, and the COVID-19 pandemic provide extraordinary and

compelling reasons for a sentence reduction, application of the


                                      7
      Case 1:91-cr-00083-JFK Document 32 Filed 10/14/20 Page 8 of 9



3553(a) factors cripples his request and outweighs any

justification for early-release.       Here, the factors that weigh

in Pimentel’s favor, such as the need to provide necessary

medical care, are overshadowed by the combined force of “the

nature and circumstances of the offense” and the need for the

sentence imposed to “reflect the seriousness of the offense,”

“promote respect for the law,” “provide just punishment for the

offense,” “afford adequate deterrence to criminal conduct,” and

“protect the public from further crimes of the defendant.” 18

U.S.C. § 3553(a).   Indeed, Pimentel’s offense conduct is among

the most serious and reprehensible the Court has ever

encountered: Pimentel deliberately and brutally murdered a

government informant by sneaking up behind the victim and

striking him multiple times in the head with a baseball bat,

breaking nearly every bone in the victim’s face and skull.            For

the reasons stated in detail at Pimentel’s sentencing, which are

incorporated by reference here, the Court finds that modifying

Pimentel’s term of imprisonment would disserve the above

important sentencing factors. Cf. Seshan, 2020 WL 2215458, at

*5; United States v. Montevecchi, 18 Cr. 15 (AKH), 2020 WL

3051335, at *2 (S.D.N.Y. June 8, 2020) (denying release to 74-

year-old defendant with heart disease and other conditions);

United States v. Lika, No. 84 Cr. 499 (CS), 2020 WL 2766049, at




                                   8
         Case 1:91-cr-00083-JFK Document 32 Filed 10/14/20 Page 9 of 9




*3 (S.D.N.Y. May 28, 2020) (same for 70-year-old serving a life

sentence who had cancer and other conditions).          Accordingly,

Pimentel's motion is denied on the merits, and the Court need

not resolve whether the motion is procedurally proper.

     III.     Conclusion

     For the reasons set forth above, Defendant Domingo

Pimentel's motion for a reduction in sentence is DENIED.

     The Clerk of Court is directed to terminate the motion

docketed at ECF No. 27.

SO ORDERED.

Dated:     New York, New York                  �7�
                                     �4tJcf
           October       2020      (�        John F. Keenan
                                      United States District Judge




                                       9
